Case: 1:20-cv-02753 Document #: 1-6 Filed: 05/06/20 Page 1 of 6 PageID #:107




                         Exhibit F
    Case: 1:20-cv-02753 Document #: 1-6 Filed: 05/06/20 Page 2 of 6 PageID #:108
                                                                                   IMAI MARE A MO ATUMUHAMMA TOITMINE
                                                                                                             USOOD812532S

( 12 ) United
       Jeong
              States Design Patent (10 ) Patent No.:                                                                          US D812,532 S
                                                                                        (45) Date of Patent: * * Mar. 13 , 2018
(54 ) HOOD PANEL OF CAR                                                                      D659,612 S * 5 /2012 Matsumoto .................. D12 / 173
                                                                                             D662,013    S
                                                                                                         * 6 /2012 Hakamata ...                D12 / 173
(71) Applicant: GM GLOBAL TECHNOLOGY                                                         D683, 286   S
                                                                                                         * 5 / 2013 Fuchigami                  D12 / 173
                                                                                             D718 ,686   S
                                                                                                         * 12 / 2014 Hammoud                   D12/ 173
                OPERATIONS LLC , Detroit , MI (US )                                          0722.928    * 2 /2015 George .................... D12 / 173
                                                                                                         S
                                                                                             D746 ,740   S
                                                                                                         * 1/ 2016 Wolff                       D12/ 173
(72) Inventor: Hyunkil Jeong, Incheon (KR )                                                  D748, 545 S * 2 / 2016 Behmer ........
                                                                                             D765,568 S * 9 /2016 Frascella
                                                                                                                                               D12 / 173
                                                                                                                                                  D12 / 173
                                                                                             D777 ,622 S *     1 /2017 Kozub                      D12 / 173
(73 ) Assignee : GM GLOBAL TECHNOLOGY                                                        D778,792 S *      2 / 2017 Kim
                                                                                                                                ... . .. .. . .
                                                                                                                                                  D12 /173
                 OPERATIONS LLC , Detroit , MI (US )                                         D779 ,398 S * 2/ 2017 Platto                         D12 / 173
(* * ) Term :             15 Years                                                   * cited by examiner
(21) Appl. No.: 29/572,505                                                           Primary Examiner — John Windmuller
                                                                                     Assistant Examiner — Melvin L Davis
(22 ) Filed : Jul. 28, 2016                                                          (74 ) Attorney , Agent, or Firm — Browdy and Neimark ,
                                                                                     PLLC
(30)         Foreign Application Priority Data
                                                                                     (57 )                         CLAIM
   Feb . 12 , 2016 (KR ) ....................... 30 - 2016 -0006601                   The ornamental design for a hood panel of car, as shown and
(51) LOC ( 11) Cl. ....                            ............... 12 - 08           described .
(52 ) U .S . CI.                                                                                            DESCRIPTION
       USPC . . . . . .. .. . . . .             ............. D12 /173
(58 ) Field of Classification Search                                                 FIG . 1 is a perspective view of new design for a hood panel
       USPC ............. .......... D12/ 173 , 90 – 92 , 181 , 196                  of car as shown in the drawings;
        ???      .... ......              ............ B6OR 2021/ 343                FIG . 2 is a front elevation view thereof;
       See application file for complete search history .                            FIG . 3 is a rear elevation view thereof;
( 56 )                 References Cited                                              FIG . 4 is a left side elevation view thereof;
                                                                                     FIG . 5 is a right side elevation view thereof;
               U .S . PATENT DOCUMENTS                                               FIG . 6 is a top plan view thereof; and ,
                                                                                     FIG . 7 is a bottom plan view thereof.
      D627 ,281 S * 11/2010 Yoshida ...                                D12 / 173
      D651, 144 S * 12 / 2011 Okumoto           . ... ........ .. ..   D12/ 173                          1 Claim , 4 Drawing Sheets
  Case: 1:20-cv-02753 Document #: 1-6 Filed: 05/06/20 Page 3 of 6 PageID #:109


U . S . Patent       Mar. 13 , 2018      Sheet 1 of 4          US D812 ,532 S




                                      Fig . 1
  Case: 1:20-cv-02753 Document #: 1-6 Filed: 05/06/20 Page 4 of 6 PageID #:110


U . S . Patent       Mar. 13 , 2018     Sheet 2 of 4           US D812 ,532 S




                                      Fig . 2




                                      Fig . 3
  Case: 1:20-cv-02753 Document #: 1-6 Filed: 05/06/20 Page 5 of 6 PageID #:111


U . S . Patent       Mar. 13 , 2018      Sheet 3 of 4          US D812 ,532 S




                                      Fig . 4




                                      Fig . 5
  Case: 1:20-cv-02753 Document #: 1-6 Filed: 05/06/20 Page 6 of 6 PageID #:112


U . S . Patent       Mar. 13 , 2018      Sheet 4 of 4          US D812 ,532 S

                                      Fig . 6




                                      Fig . 7
